DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
Claim 24 recites limitation “the ball diameter, D” in line 6. Examiner suggests making claim 24 dependent on claim 23 to resolve issues with antecedent basis.
Claim 25 recites limitation “D” in line 5. Examiner suggests making claim 25 dependent on claim 23 to resolve issues with antecedent basis.
Claim 27 recites limitation “the at least one protrusion” and “the at least one circular through hole” in lines 14-15.  Examiner notes that claims 23 and 26 lists these limitations to resolve issues with antecedent basis. 
Claim 27 recites limitation “the inner mandrel has a diameter, R5” in lines 15-16.  However, R5 is listed as the radius in the parent claim 16.  Additionally, since this limitation is already introduced in the parent claim 16, Examiner recommends changing from “a diameter” to “the radius”. 
Claim 30 recites limitation “the ceramic element” in lines 21, 25 and 30.  However, there is lack of antecedent basis for this limitation in the claim.
Claim 30 recites limitation “the ceramic bore” in line 26.  Examiner suggests changing to “the cylindrical ceramic bore” to resolve issues with antecedent basis.
Claim 30 recites limitation “the metal rod” in line 30.  However, there is lack of antecedent basis for this limitation in the claim.
Claim 30, line 29 appears to have a grammatical error as the limitation “than a” is repeated twice.
Allowable/Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 16 and 30 recite a cylindrical ceramic element 1 with a bore 2 containing at least one recess 4, an outer tube 8 with outer tube wall (R8) and outer tube bore (R8b), and an inner mandrel 5 having a stabilizing portion 5s used to stabilize the projecting member (7b or 7p) into the recess 4, thereby coupling the metal rod to the ceramic element.  
Claims require the stabilizing portion of the inner mandrel to be radially resilient such that the projecting member can be dislodged from the recess once the force exceeds a predetermined threshold.  
Prior art Blanchard (US PGPUB 2013/0330120A1) shows an inner mandrel (plunger 18) that is inserted into the outer tube (cage 16) but does not have a stabilizing portion that is resilient.  Portion 60 of the mandrel 18 shown in Blanchard interacts with the projecting members 14.  However, portion 60 or other parts of the inner mandrel 18 are not resilient.  A person of ordinary skill would not find it obvious to modify the inner mandrel (plunger 18) to have a resilient portion.
Prior art Stillwagon (US Patent 5141355A) shows an inner mandrel 14, however this inner mandrel 14 is described as being rigid (see col 4, line 54).  Stillwagon discloses a rigid bar 14 which can be coupled or decoupled by rotating as the balls 52 
Drawings
The drawings are objected to because of the following reasons:
Reference sign 11 is described as a frustoconical intermediate portion of the inner mandrel sandwiched between the cylindrical proximal and distal portions of the mandrel.  However, reference sign 11 shown in Figure 6 is not pointing to this frustoconical intermediate portion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Status of Claims
Claims 16-30 are allowed. 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677